316 So. 2d 588 (1975)
Dorothy Swan CASTOR, Appellant,
v.
David Frederick CASTOR, Appellee.
No. X-110.
District Court of Appeal of Florida, First District.
July 14, 1975.
*589 William C. Andrews, and Philip A. DeLaney, Andrews & Lewallen, Gainesville, for appellant.
Selig I. Goldin, Goldin & Turner, Gainesville, for appellee.
BOYER, Chief Judge.
This is an appeal from a final judgment of dissolution of marriage. Appellant contends that the final judgment which provided for both alimony and child support did not require the parties to equally share the burdens of dissolution, citing Thigpen v. Thigpen, Fla.App. 1st 1973, 277 So. 2d 583; Fitzwater v. Fitzwater, Fla.App. 1st 1974, 296 So. 2d 74 and numerous other cases of like holdings. Our review of the record, however, reveals that this is a typical dissolution of marriage case with all of the attendant problems and conflicts. The amount to be awarded as alimony or child support is seldom subject to mathematical certainty. Broad discretion must be vested in the trial judge, who hears the evidence "alive", observes the witnesses and their demeanor and then attempts to arrive at an equitable decision, which is often satisfactory to neither party. In the case sub judice, where the evidence was extensive and conflicting, were we to reverse as to the amount of either alimony or child support, which are the only points urged by appellant, we would merely be "second-guessing" the learned and experienced trial judge. This we are not permitted so to do. Although the appellant's view of the evidence would certainly support a more generous award, there is substantial competent evidence to support the amount required to be paid by the final judgment here appealed. Accordingly, the same is
Affirmed.
MILLS, J., and MELVIN, WOODROW M., Associate Judge, concur.